Case: 14-50777      Document: 00512958491         Page: 1    Date Filed: 03/05/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 14-50777                                   FILED
                                  Summary Calendar                             March 5, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESUS MANUEL RODRIGUEZ-FLORES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:14-CR-510


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jesus Manuel Rodriguez-Flores was convicted of illegal reentry into the
United States and was sentenced to serve 24 months in prison. In this appeal,
he contends that his sentence is substantively unreasonable and greater than
necessary to satisfy the 18 U.S.C. § 3553(a) factors.
       As Rodriguez-Flores acknowledges, his arguments are reviewed for plain
error due to his failure to object to his sentence in the district court. See United


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50777     Document: 00512958491    Page: 2   Date Filed: 03/05/2015


                                 No. 14-50777

States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009); United States
v. Peltier, 505 F.3d 389, 391 (5th Cir. 2007).       To establish plain error,
Rodriguez-Flores must show that the district court committed a clear or
obvious error that affected his substantial rights. See Puckett v. United States,
556 U.S. 129, 135 (2009). Even if he does so, this court will correct the error
only if it seriously affects the fairness, integrity, or public reputation of the
proceedings. Id. He has not met this standard.
      Initially, Rodriguez-Flores urges this court not to apply the presumption
of reasonableness to his sentence because the applicable guideline, U.S.S.G.
§ 2L1.2, lacks an empirical basis. He correctly concedes that this court has
rejected his argument, which he raises to preserve for further review. See
Mondragon-Santiago, 564 F.3d at 366-67.
      Next, Rodriguez-Flores contends that the district court’s application of
the illegal reentry guideline resulted in a sentence that was too harsh because
the guideline increased his offense level based on a temporally remote
conviction that was expunged.      He further asserts that his sentence was
unreasonably harsh because his offense was a nonviolent international
trespass. Too, he believes that his cultural assimilation warranted a below-
guidelines sentence.   Finally, he contends that a downward variance was
warranted because his return to this country was motivated by benign reasons.
These arguments amount to little more than a disagreement with the sentence
imposed, which does not suffice to show error. See United States v. Ruiz, 621
F.3d 390, 398 (5th Cir. 2010).        The judgment of the district court is
AFFIRMED.




                                       2